Citation Nr: 0328643	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  00-20 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than January 7, 
1994, for the grant of service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to the assignment of a higher disability 
evaluation for PTSD, evaluated as 50 percent disabling 
between January 7, 1994 and May 11, 1998; and on appeal from 
the initial grant of service connection.

3.  Entitlement to the assignment of a higher disability 
evaluation for PTSD, currently evaluated as 70 percent 
disabling, and on appeal from the initial grant of service 
connection.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney 



ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


REMAND

The veteran had active service from July 1964 until January 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

Subsequent to the statement of the cases issued in this case, 
additional evidence was received into the record.  Also, in 
March 2003 the Board notified the veteran of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West. 2002).  However, the United States 
Court of Appeals for the Federal Circuit has recently 
invalidated the regulations, which empowered the Board to 
issue written notification of the VCAA and to consider 
additional evidence without prior RO review in the absence of 
a waiver of such review by the veteran or his representation.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

It is further noted that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided.  

In an August 2000 rating action, the RO granted a total 
rating based on service-connected disabilities (TDIU), 
effective May 11, 1998.  The Board construes a faxed 
statement from the appellant dated in October 2000, which 
references an earlier effective date for the assignment of a 
TDIU as a notice of disagreement to the August 2000 rating 
action.  Accordingly, a statement of the case is required.  
Manlincon v. West, 12 Vet. App. 328 (1999).

Accordingly, the case is remanded for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied).  In addition, the RO must 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  See 
also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

2.  The RO should furnish the appellant a 
statement of the case concerning the 
issue regarding the assignment of an 
earlier effective date for the grant of a 
TDIU.  The appellant should also be 
informed of the requirements necessary to 
perfect his appeal regarding the 
assignment of an earlier effective date 
for the grant of a TDIU.  The RO is 
informed that this issue is not before 
the Board for appellate consideration 
until timely perfected.   

3.  The RO is requested to readjudicate 
the veteran's claims with consideration 
of all the evidence added to the record 
since the last statement of the case.  If 
the benefit sought is not granted, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case, containing notice of the 
relevant action taken on his claims since 
the last statement of the case.  An 
appropriate period of time should be 
allowed for response.

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




